Opinion ly

Greene, J.
This suit was commenced in December, 1853, in Marion cojmty, by Thompson and Weldon, against Campbell. The original notice was served npon Thompson, in Jefferson county. In January, 1854, the defendant applied for and obtained a change of venue to Jefferson county. Plaintiffs subsequently filed their petition with the clerk of the Marion district court, and at the April term of that court, judgment was rendered against the defendant, by default, for the $500, notwithstanding the change of venue which had been granted'in the case. This proceding was clearly erroneous. After granting the change of venue, the district court of Marion county had no further jurisdiction over the subject matter or the parties. The defendant was no longer called'upon to *416appear in that court to make defense, and therefore the decision was wholly unauthorized.
Charles IVegus, for appellant.
J. E. Weal, for appellee.
Judgment reversed.